DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s Amendment filed on 05/19/2022 in which claim 1 has been amended, claims 2-4 have been added and entered of record.

Response to Argument
Applicant’s arguments with respect to the amended claim 1 and newly added claims 3-4 have been considered but are moot in view of the new ground(s) of rejection below.

Claim Objections
Claim 3 is objected to because of the following informalities: 
Regarding claim 3, the claim is indented in a first line of page 3 which indicated a beginning of a new limitation.  However, according to the context of the last line of page 2 and the first line of page 3, the last line of page 2 should continue to the first line of page 3, thus the indentation should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the claim recites “an output voltage of the power generator is decreased so that a voltage of a primary side of the DC-DC converter connected to the first battery does not exceed a rated voltage of the first load before the connection switching unit switches so that a current is discharged to the primary side from a secondary side of the DC-DC converter connected to the second battery”.  None of the cited paragraphs [0036], [0039], and [0041] in the Remark dated 05/19/2022 supports this limitation.  Paragraph [0046] is the closest disclosure of the claimed invention is found: “there is concern that a source voltage of the first electric wire 51 will become higher than an output voltage of the power generator 40 and will exceed the rated voltage of the first load 21. In order to prevent this likelihood, it is useful to decrease the output voltage of the power generator 40 in advance when a current is discharged from the secondary side to the primary side of the DC-DC converter 33”.  The disclosure is ambiguous about “a source voltage of the first electric wire 51”.  Where does this source voltage coming from?  Is it from the generator 40 or somewhere else?  If it is coming from the generator 40, how long “in advance” (“before” as cited in the claim) to the time the current is discharged from the secondary side to the primary side of the DC-DC converter 33?  Is it at the time the vehicle was built such as having a regulator disposed at the output of the generator to decrease the output voltage at all time to prevent the damage to the primary load, or the output of the generator 40 is decreased just before the current is discharged from the secondary side to the primary side of the DC-DC converter 33?  If the act of decreasing the voltage just before the current is discharged from the secondary side to the primary side of the DC-DC converter 33, which mean output of the generator 40 exceeded the rated voltage (otherwise it does not need to decrease) of the first load 21 before the voltage decreasing event, then why it does not damage the first load before the voltage decreasing event since the first load always connected to the generator 40?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation of the claim limitation and the disclosure are unclear as mentioned above.  For examination purpose, the claim limitation will be construed as there is a mean for to decrease the output voltage of the generator 40 at all time to prevent the first load from damaging.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,958,096. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present Application would have been obvious over claims 1 and 2 of the U.S. Patent 10,958,096.
Below is the chart showing the similarities (in bold) and differences between claim 1 of the present application and claims 1 and 2 of the U.S. Patent 10,958,096.
Present Application: 17/178,997
U.S. Patent 10,958,096
1. A power supply system comprising: 
a first battery connected to a first load; 
a second battery; 
a DC-DC converter connecting the first battery and the second battery; and 
a connection switching unit including a first switch configured to connect the first battery to a second load and a second switch configured to connect the second battery to the second load, wherein 
the connection switching unit is configured to switch states of the first switch and the second switch after controlling a voltage difference between a primary side and a secondary side of the DC-DC converter such that the voltage difference becomes equal to or less than a predetermined value.  


1. A power supply system mounted in a vehicle, the power supply system comprising: 
a first battery connected to a first load; 
a second battery; 
a DC-DC converter connecting the first battery and the second battery; and 
a connection switching unit including a first switch configured to connect the first battery to a second load and a second switch configured to connect the second battery to the second load, 
wherein the connection switching unit is configured to:
switch selectively to a first mode in which the first switch is closed and the second switch is opened and a second mode in which the first switch is opened and the second switch is closed; and 
switch to the first mode when the vehicle is in a manual driving mode and to switch to the second mode when the vehicle is in an automatic driving mode.

2. The power supply system according to claim 1, wherein the connection switching unit is configured to switch states of the first switch and the second switch after controlling a voltage difference between a primary side and a secondary side of the DC-DC converter such that the voltage difference becomes equal to or less than a predetermined value.



Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,958,096 in view of Mizutani et al., US Patent Publication 2003/0160510; hereinafter “Mizutani”. 
Regarding claim 2, claims 1 and 2 of U.S. Patent No. 10,958,096 teach the claim limitation of claim 1 of the present Application, claims 1 and 2 of U.S. Patent No. 10,958,096 also teach: a voltage of a primary side of the DC-DC converter connected to the first battery and a secondary side of the DC-DC converter connected to the second battery.  Claims 1 and 2 of U.S. Patent No. 10,958,096 do not teach when the voltage of the primary side of the DC-DC converter connected to the first battery becomes lower than the voltage of the secondary side of the DC-DC converter connected to the second battery, a step-up operation of allowing a current to flow from the primary side to the secondary side is performed.  
Mizutani teaches when a voltage of a primary side of the DC-DC converter (Fig. 1, right side of the converter 22) connected to the first battery (12) becomes lower than a voltage of a secondary side of the DC-DC converter (Fig. 1, left side of the converter 22) connected to the second battery (14), a step-up operation of allowing a current to flow from the primary side to the secondary side is performed [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the U.S. Patent 10,958,096 to incorporate the teaching of Mizutani and have when the voltage of the primary side of the DC-DC converter connected to the first battery becomes lower than the voltage of the secondary side of the DC-DC converter connected to the second battery, a step-up operation of allowing a current to flow from the primary side to the secondary side is performed.  Doing so would allow charging the first battery when the state of charge of the first battery is low by stepping up the voltage of the second battery.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,958,096 in view of Mizutani et al., US Patent Publication 2003/0160510; hereinafter “Mizutani”.
Regarding claim 3, claim 1 of the U.S. Patent 10,958,096 teach the limitation in bold as shown in the chart below.   Claim 1 of the U.S. Patent 10,958,096 does not teach/claim: when the vehicle is in the manual driving mode, the connection switching unit is configured to continue the manual driving mode when a power of the second battery is lower than a predetermined power, and the connection switching unit is configured to switch to the automatic driving mode after the second battery has been charged.  
Mizutani teaches: when the vehicle is in the manual driving mode, the connection switching unit is configured to continue the manual driving mode when a power of the second battery is lower than a predetermined power [0043] – [0047], and the connection switching unit is configured to switch to the automatic driving mode after the second battery has been charged [0043] – [0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the U.S. Patent 10,958,096 to incorporate the teaching of Mizutani and have when the vehicle is in the manual driving mode, the connection switching unit is configured to continue the manual driving mode when a power of the second battery is lower than a predetermined power, and the connection switching unit is configured to switch to the automatic driving mode after the second battery has been charged.  Doing so would allow the vehicle continue operable when the second battery has been depleted and operate while preventing the degradation of the first battery since the manual driving mode does not automatically stop and start the vehicle and operating the vehicle in the automatically stop and start when the second battery is fully charged in order to conserve fuel during brief stop such as red line.
Below is the chart showing the similarities (in bold) and differences between claim 3 of the present application and claim 1 of the U.S. Patent 10,958,096.
Present Application: 17/178,997
U.S. Patent 10,958,096
3. A power supply system comprising: 
a first battery connected to a first load;
a second battery; 
a DC-DC converter connecting the first battery and the second battery; and 
a connection switching unit including a first switch configured to connect the first-2-Application No. 17/178,997 battery to a second load and a second switch configured to connect the second battery to the second load, wherein 
the connection switching unit is configured to switch selectively to a first mode in which the first switch is closed and the second switch is opened, and a second mode in which the first switch is opened and the second switch is closed, 
the power supply system is mounted in a vehicle which is switchable between a manual driving mode and an automatic driving mode, 
when the vehicle is in the manual driving mode, the connection switching unit is configured to continue the manual driving mode when a power of the second battery is lower than a predetermined power, and 
the connection switching unit is configured to switch to the automatic driving mode after the second battery has been charged.  
1. A power supply system mounted in a vehicle, the power supply system comprising: 
a first battery connected to a first load; 
a second battery; 
a DC-DC converter connecting the first battery and the second battery; and 
a connection switching unit including a first switch configured to connect the first battery to a second load and a second switch configured to connect the second battery to the second load, 
wherein the connection switching unit is configured to:
switch selectively to a first mode in which the first switch is closed and the second switch is opened and a second mode in which the first switch is opened and the second switch is closed; and 
switch to the first mode when the vehicle is in a manual driving mode and to switch to the second mode when the vehicle is in an automatic driving mode.



Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,958,096 in view of Mizutani et al., US Patent Publication 2003/0160510; hereinafter “Mizutani” and further in view of Asao, US Patent Publication 2002/0027425; hereinafter “Asao”.
Regarding claim 4, claim 1 of the U.S. Patent 10,958,096 teach the limitation in bold as shown in the chart below.  Claim 1 of the U.S. Patent 10,958,096 does not teach/claim: a power generator configured to supply an electric power to the first load, wherein an output voltage of the power generator is decreased so that a voltage of a primary side of the DC-DC converter connected to the first battery does not exceed a rated voltage of-3-Application No. 17/178,997 the first load before the connection switching unit switches so that a current is discharged to the primary side from a secondary side of the DC-DC converter connected to the second battery.  
Mizutani teaches: an output voltage of the power generator (output of generator 20) connected to a primary side of the DC-DC converter (right side of converter 22)  and connected to the first battery (12) a current is discharged to the primary side from a secondary side of the DC-DC converter [0023] (left side of converter 22) connected to the second battery (14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the U.S. Patent 10,958,096 to incorporate the teaching of Mizutani and have an output voltage of the power generator connected to a primary side of the DC-DC converter and connected to the first battery a current is discharged to the primary side from a secondary side of the DC-DC converter connected to the second battery.  Doing so would allow appointing the output of the generator as a power source to charge the second battery when state of charge of the second fall below a minimum threshold.
The combination of claim 1 of the U.S. Patent 10,958,096 and Mizutani does not teach: the output voltage of the power generator is decreased so that the voltage of the primary side of the DC-DC converter connected to the first battery does not exceed a rated voltage of-3-Application No. 17/178,997 the first load.  
Asao discloses a power supply system having output voltage of a power generator is decreased so it does not exceed a rated voltage of a -3- a  load [0043]-[0045].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of claim 1 of the U.S. Patent 10,958,096 and Mizutani to incorporate the teaching of Asao and have the output voltage of the power generator is decreased so it does not exceed a rated voltage of-3- the first load.  Doing so would allow the generator generate maximum power at any given speed of the motor that attached to the generator since it is known in the art that speed of a motor is proportional to an output of the generator.
Below is the chart showing the similarities (in bold) and differences between claim 3 of the present application and claim 1 of the U.S. Patent 10,958,096.
Present Application: 17/178,997
U.S. Patent 10,958,096
4. A power supply system comprising: 
a first battery connected to a first load; 
a second battery; 
a DC-DC converter connecting the first battery and the second battery; 
a connection switching unit including a first switch configured to connect the first battery to a second load and a second switch configured to connect the second battery to the second load, wherein 
the connection switching unit is configured to switch selectively to a first mode in which the first switch is closed and the second switch is opened, and a second mode in which the first switch is opened and the second switch is closed; and 
a power generator configured to supply an electric power to the first load, wherein 
an output voltage of the power generator is decreased so that a voltage of a primary side of the DC-DC converter connected to the first battery does not exceed a rated voltage of-3-Application No. 17/178,997 the first load before the connection switching unit switches so that a current is discharged to the primary side from a secondary side of the DC-DC converter connected to the second battery.  
1. A power supply system mounted in a vehicle, the power supply system comprising: 
a first battery connected to a first load; 
a second battery; 
a DC-DC converter connecting the first battery and the second battery; and 
a connection switching unit including a first switch configured to connect the first battery to a second load and a second switch configured to connect the second battery to the second load, 
wherein the connection switching unit is configured to:
switch selectively to a first mode in which the first switch is closed and the second switch is opened and a second mode in which the first switch is opened and the second switch is closed; and 
switch to the first mode when the vehicle is in a manual driving mode and to switch to the second mode when the vehicle is in an automatic driving mode.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani.
Regarding claim 1, Mizutani discloses a power supply system (Fig. 1, 10) comprising: 
a first battery (12) connected to a first load (ABS Oil Pump…); 
a second battery (14); 
a DC-DC converter (22) connecting the first battery (12) and the second battery (14); and 
a connection switching unit (16) including a first switch (the bottom switch of switch unit 16) configured to connect the first battery (12) to a second load (18) [0021] and a second switch (the top switch of switch unit 16) configured to connect the second battery (14) to the second load (18) [0021], wherein 
the connection switching unit (16) is configured to switch states of the first switch and the second switch [0026]  after controlling a voltage difference between a primary side and a secondary side of the DC-DC converter such that the voltage difference becomes equal to or less than a predetermined value ([0020] the fully charged of the Pb battery is approximately 12 V and the fully charged of the Li is approximately 14.4 V;
Regarding claim 2, Mizutani discloses the power supply system according to claim 1 above, Mizutani further discloses 
when a voltage of a primary side of the DC-DC converter (Fig. 1, right side of the converter 22) connected to the first battery (12) becomes lower than a voltage of a secondary side of the DC-DC converter (Fig. 1, left side of the converter 22) connected to the second battery (14), a step-up operation of allowing a current to flow from the primary side to the secondary side is performed [0023].
Regarding claim 3, Mizutani discloses a power supply system (Fig. 1, 10) comprising: 
a first battery (12) connected to a first load (ABS Oil Pump…);
a second battery (14); 
a DC-DC converter (22) connecting the first battery (12) and the second battery (14); and 
a connection switching unit (16) including a first switch (the bottom switch of switch unit 16) configured to connect the first -2-Application No. 17/178,997(objection to the claim this sentence should be continue, not a new paragraph) battery (12) to a second load (18) [0021] and a second switch (the top switch of switch unit 16) configured to connect the second battery (14) to the second load (18) [0021], wherein 
the connection switching unit (16) is configured to switch selectively to a first mode ([0040] “normal start”) in which the first switch is closed and the second switch is opened ([0040] “normal start” using the Pb battery 12, thus switch 16 switches to the bottom position), and a second mode ([0040] “restart” aka “idling stop control”) in which the first switch is opened and the second switch is closed ([0040] “restart” aka “idling stop control” using the Li battery, thus switch 16 switches to the top position), 
the power supply system is mounted in a vehicle [0007] - [0008] which is switchable between a manual driving mode ([0006], [0009] “normal start” is when operator initial start the engine) and an automatic driving mode ([0003], [0006] “idling” aka “restart” is when the vehicle control system automatically carries out stop and start of an engine), 
when the vehicle is in the manual driving mode, the connection switching unit is configured to continue the manual driving mode when a power of the second battery is lower than a predetermined power [0043] – [0047], and 
the connection switching unit is configured to switch to the automatic driving mode after the second battery has been charged [0043] – [0047].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Asao.
Regarding claim 4, Mizutani discloses a power supply system comprising: 
a first battery (12) connected to a first load (ABS Oil Pump…); 
a second battery (14); 
a DC-DC converter (22) connecting the first battery and the second battery (12); 
a connection switching unit (16) including a first switch (the bottom switch of switch unit 16) configured to connect the first battery (12) to a second load (18) [0021] and a second switch (the top switch of switch unit 16) configured to connect the second battery (14) to the second load (18) [0021], wherein 
the connection switching unit is configured to switch selectively to a first mode ([0040] “normal start”) in which the first switch is closed and the second switch is opened ([0040] “normal start” using the Pb battery 12, thus switch 16 switches to the bottom position), and a second mode ([0040] “restart” aka “idling stop control”) in which the first switch is opened and the second switch is closed ([0040] “restart” aka “idling stop control” using the Li battery, thus switch 16 switches to the top position); and 
a power generator (20) configured to supply an electric power to the first load ([0023] Generator 20 provide electric power to the batteries for supplying power to the starter 18), 
an output voltage of the power generator (output of generator 20) is decreased so that a voltage of a primary side of the DC-DC converter (right side of converter 22)  connected to the first battery (12) does not exceed a rated voltage of-3- the first load before the connection switching unit switches so that a current is discharged to the primary side from a secondary side of the DC-DC converter [0023] (left side of converter 22) connected to the second battery (14).
Mizutani does not disclose the output voltage of the power generator is decreased so it does not exceed a rated voltage of-3- the first load.
Asao discloses a power supply system having output voltage of a power generator is decreased so it does not exceed a rated voltage of a -3- a  load [0043]-[0045].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizutani to incorporate the teaching of Asao and have the output voltage of the power generator decreased so it does not exceed a rated voltage of-3- the first load.  Doing so would prevent damaging the load.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836